t c memo united_states tax_court christopher m and theanne k weil petitioners v commissioner of internal revenue respondent docket no filed date christopher m weil for petitioners kenneth l bressler for respondent memorandum opinion wells chief_judge respondent determined the following deficiencies in addition to and accuracy-related_penalties with respect to petitioners' federal income taxes for taxable years and accuracy-related addition_to_tax penalties year deficiency sec_6651 a sec_6662 dollar_figure dollar_figure dollar_figure big_number -- dollar_figure - unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by respondent ’ we must decide the following issues whether petitioners are entitled to deductions for interest that they paid with respect to delinquent federal income taxes for and whether petitioners are liable for the addition_to_tax under sec_6651l a for and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for background the parties submitted the instant case fully stipulated pursuant to rule the stipulated facts are incorporated herein by reference and are found as facts in the instant case petitioners resided in dallas texas when they filed their petition ‘respondent conceded the following items the adjustment in the notice_of_deficiency of dollar_figure for alleged unreported interest_income for dollar_figure of the total adjustment in the notice_of_deficiency for itemized_deductions for and the accuracy-related_penalty under sec_6662 in the amount of dollar_figure for certain computational issues also remain for resolution of which flows automatically from our resolution of the determinations in the notice that we address herein - petitioners were delinquent in paying their federal income taxes for and during the taxable_year petitioners paid dollar_figure in statutory interest under sec_6601 on the aforementioned delinquent federal_income_tax liabilities on date petitioners filed with the internal_revenue_service irs form_4868 application_for automatic_extension of time to file u s individual_income_tax_return on date petitioners filed with the irs form_2688 application_for additional extension of time to file u s individual_income_tax_return the original due_date of petitioners' tax_return was date and with extensions the due_date was date on date petitioners filed their joint federal_income_tax return petitioners claimed deductions on their and tax returns for a portion of the dollar_figure of statutory interest that they paid on their delinquent taxes during in particular for petitioners reported dollar_figure as an expense on schedule c profit or loss from business and dollar_figure as an investment_interest expense on form_4952 investment_interest expense deduction of the dollar_figure reported on form_4952 petitioners claimed a deduction of dollar_figure on schedule a itemized_deductions of their return and carried over the q4e- balance of dollar_figure as an interest_expense on schedule a of their return in the notice_of_deficiency sent to petitioners for and respondent determined that the deductions that petitioners claimed for investment_interest and schedule c interest_expenses represented nondeductible personal_interest expenses under sec_163 petitioners filed a petition contesting the notice_of_deficiency when the instant case was called for trial the parties agreed to submit the case as fully stipulated the court pursuant to rule ordered the submission of brief sec_75 days following trial petitioners failed to submit a brief after respondent submitted an initial brief the court granted respondent's request for leave not to file a reply brief discussion interest deductions for delinguent payment of taxes petitioners contend in their petition that their deductions were allowable as interest_paid or accrued on indebtedness properly allocable to a trade_or_business or investment_interest respondent contends that the disputed amounts are nondeductible personal_interest expenses it is well settled that determinations made by the commissioner to disallow deductions in a notice_of_deficiency normally are presumed to be correct and the taxpayer bears the burden of proving that those --- - determinations are erroneous rule a 503_us_79 290_us_111 the parties do not contend otherwise sec_163 allows individual taxpayers a deduction from taxable_income for interest_paid or accrued on indebtedness deductions for personal_interest however are not allowed for individual taxpayers sec_163 sec_163 h a excludes interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee from the definition of personal_interest in sec_163 sec_163 does not directly address whether personal_interest includes interest_paid on federal_income_tax deficiencies we have held that interest_paid on delinquent federal_income_tax liabilities is personal_interest and nondeductible under sec_163 where the interest is not proved to be a normal or usual incident of a business see 104_tc_518 in tippin the record was silent as to the source_of_income or other circumstances that gave rise to the underlying income_tax deficiency id pincite in the instant case the record fails to disclose that the interest_paid on petitioners' delinguent income_tax liabilities was attributable to indebtedness allocable to a trade_or_business or to their investment activity because as in tippin the instant record -- - is silent as to the sources of the delinquent tax_liabilities we sustain respondent's determination that the deductions for interest reported on petitioners' federal_income_tax return are personal_interest and not allowed because we agree with respondent that petitioners failed to prove that the interest_expense was incurred on indebtedness properly allocable to petitioners' trade_or_business or to their investment activities we need not and do not consider sec_1_163-9t b a temporary income_tax regs fed reg date in this case addition_to_tax respondent determined that petitioners are liable for an addition_to_tax for pursuant to sec_6651 which imposes an addition_to_tax for a taxpayer's failure_to_file a required return on or before the date prescribed including extensions the amount added to the tax under sec_6651 a i sec_5 percent for each month or fraction thereof during which the return is late up to a maximum of percent the addition_to_tax 1s inapplicable however if the taxpayer's failure_to_file sec_1_163-9t i a temporary income_tax regs fed reg date states that personal_interest includes interest_paid on underpayments of individual federal state or local_income_taxes and on indebtedness used to pay such taxes within the meaning of sec_1 168-8t regardless of the source of the income generating the tax_liability see 106_tc_31 revd 141_f3d_936 9th cir - the return is due to reasonable_cause and not due to willful neglect sec_665l1 a the taxpayer has the burden of proving the addition is improper rule a 469_us_241 with extensions petitioners' return for taxable_year was due on date the parties have stipulated that petitioners filed their return for on date approximately months after it was due the record is devoid of any showing that petitioners’ failure_to_file timely was due to reasonable_cause and not due to willful neglect e g 114_tc_136 accordingly we hold that petitioners are liable for the addition_to_tax determined under sec_6651 a accuracy-related_penalty for respondent determined that petitioners are liable for the accuracy-related_penalty provided under sec_6662 which imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulation or any substantial_understatement_of_income_tax the accuracy-related_penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the as stated above respondent conceded the accuracy-related_penalty for --- - taxpayer acted in good_faith see sec_6664 sec_1 a income_tax regs respondent's determination imposing the accuracy-related_penalty is presumed correct and petitioners must establish error in respondent's determination that they are liable for the penalty rule a 104_tc_352 the record contains no evidence as to petitioners' reasonable_cause or good_faith for claiming the deductions in issue nor any other evidence that would show error in respondent's determination of the penalty accordingly we sustain respondent's determination that petitioners are liable for the accuracy-related_penalty under a for to reflect the foregoing and respondent's concessions decision will be entered under rule
